Exhibit 10.44

EIGHTH AMENDMENT TO THIRD AMENDED AND
RESTATED SENIOR LOAN AND SECURITY AGREEMENT

           This Eighth Amendment to Third Amended and Restated Senior Loan and
Security Agreement ("Eighth Amendment") entered into as of __ July, 2003 by and
among Interpool, Inc. ("Interpool"), Interpool Limited ("Limited"), Interpool
Finance Corp. ("Finance") and Trac Lease, Inc. ("TracLease"), each with an
address at 211 College Road East, Princeton, New Jersey 08540 (each a "Borrower"
and collectively "Borrowers"), PNC Bank, National Association, a national
banking corporation, in its capacity as agent, syndication agent and as lender
("PNC", "Agent" or "Syndication Agent"), and Fleet National Bank (successor by
merger to Bank Boston, N.A.), a national banking corporation, in its capacity as
documentation agent and as lender ("Fleet" of "Documentation Agent"), along with
each of the other lenders listed on the signature pages hereof, in their
capacity as lenders (each individually, including PNC and Fleet in their
capacity as lenders, is a "Lender" and collectively, they are referred to as
"Lenders").

BACKGROUND

           A.     On or about December 19, 1997, Borrowers, certain Lenders and
certain other banking institutions entered into the Third Amended and Restated
Senior Loan and Security Agreement (as has been and may be further amended,
supplemented or replaced from time to time, the "Loan Agreement") pursuant to
which such banking institutions agreed to make certain advances to Borrowers
under amended and restated terms and conditions. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Loan
Agreement.

           B.     On November 12, 1998, Lenders and Borrowers entered into the
First Amendment to Third Amended and Restated Senior Loan and Security Agreement
whereby, inter alia, certain banking institutions exited the Credit Facility,
other banking institutions became Lenders, the Maximum Credit Limit was
increased to $215,000,000 and the Current Term of the Credit Facility was
extended to May 31, 2000.

           C.     On May 26, 2000, the parties hereby entered into the Second
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the Current Term of the Credit Facility was further extended from May
31, 2000 to July 31, 2000 and certain other performance pricing changes were
made.

           D.     On July 20, 2000, the parties hereby entered into the Third
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the Current Term of the Credit Facility was further extended to July 31,
2005, PNC was made the Syndication Agent, Fleet was made the Documentation Agent
and certain other amendments to the Loan Agreement were made.

           E.     On October 6, 2000, the parties entered into the Fourth
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the parties entered into certain Interest Hedging Instruments and made
certain other amendments to the Loan Agreement.

           F.     On August 23, 2002, the parties entered into the Fifth
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the Lenders made a one time amendment to address the Borrowers' delayed
filing with the Securities and Exchange Commission due to the consolidation of
Container Applications International, Inc. with Interpool's Financial
Statements.

           G.     On March 31, 2003, the parties entered into the Sixth
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the Lenders made a one time amendment to address the Borrowers' delayed
filing of its annual report on Form 10-K for the year ended December 31, 2002
with the Securities and Exchange Commission due to its restatement of certain
Financial Statements (the "Restatement") and made certain other amendments to
the Loan Agreement.

           H.     On May 30, 2003, the parties entered into the Seventh
Amendment to the Third Amendment and Restated a Senior Loan and Security
Agreement whereby Lenders made a one time amendment to extend the period of time
for delivery of certain quarterly Financial Statements and certain reports to
Agent and Lenders until July 31, 2003 and made certain other amendments to the
Loan Agreement.

           I.     Borrowers have informed Agent and Lenders that Borrowers will
not deliver their Financial Statements and certain reports by July 31, 2003.
Borrowers have requested an extension of time to comply with filing and/ or
delivering certain reports and Financial Statements for the fiscal year ended
December 31, 2002, and the fiscal quarters ended March 31, 2003 and June 30,
2003, and Agent and Lenders desire to make certain other amendments to the Loan
Agreement.

           J.     NOW, THEREFORE, with the foregoing background incorporated by
reference, the parties hereto, intending to be legally bound hereby, agree as
follows:

           1.     Amendments to Loan Agreement.

                a.     The definition of "Borrowing Base" in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:

Borrowing Base - As it pertains to each Borrower severally, on any date of
determination, an amount equal to (i) 85% of the Net Book Value of Eligible
Leased Property of such Borrower plus (ii) the Unamortized Portion of the Direct
Finance Leases of such Borrower.


                b.     Section 6.2(f) of the Loan Agreement is hereby amended
and restated in its entirety as follows:

           (f)     Compliance with Laws - Each Borrower shall be in compliance
with any and all laws, ordinances, governmental rules and regulations, and court
or administrative orders or decrees to which it is subject, whether federal,
state or local, (including without limitations environmental or
environmental-related laws, statutes, ordinances, rules, regulations and
notices) which violation may materially adversely affect the business; provided,
however, that notwithstanding the foregoing, Interpool shall be permitted to
file its form 10-K for the period ended December 31, 2002 and its form 10-Q for
the periods ended March 31, 2003 and June 30, 2003 with the Securities and
Exchange Commission no later than October 31, 2003. Each Borrower shall also
obtain and maintain any and all licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its Property or to the
conduct of its business, which failure to obtain may materially adversely affect
the business, Property, financial conditions or prospects of such Borrower.


                c.     Section 6.11(a)(i) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

          (i)      within one hundred (100) days after the end of each fiscal
year of Interpool and its Consolidated Subsidiaries, deliver to Agent and each
Lender, Financial Statements for such year including the balance sheet as of the
end of such fiscal year and a statement of cash flows and income statement for
such fiscal year, audited and unqualifiedly certified by an independent public
accounting firm of recognized standing, selected by Borrowers (and reasonably
acceptable to Agent) to have been prepared in accordance with GAAP, and such
independent public accountants shall also provide an unqualified opinion that
the Financial Statements present fairly the Borrowers financial condition. Such
independent accountants shall also provide a statement certifying that nothing
has come to their attention to cause them to believe that calculations contained
in the Officers Certificates referenced in Section 6.12 below are inaccurate.
Notwithstanding anything to the contrary contained herein, Interpool and its
Consolidated Subsidiaries, shall be permitted to deliver to Agent and each
Lender, the Financial Statements contained in Interpool's Form 10-K for the
fiscal year ended December 31, 2002 no later than October 31, 2003.


                d.     Section 6.11(a)(ii) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

           (ii)     within sixty (60) days of the end of each fiscal quarter,
deliver to Agent, for Interpool and its Consolidated Subsidiaries accounts
receivable aging report, fleet utilization report and Lessee concentration
report, certified by an Authorized Officer of Interpool as true and correct, all
in form and substance reasonably satisfactory to Agent. Notwithstanding anything
to the contrary contained herein, Interpool and Consolidated Subsidiaries shall
be permitted to deliver their accounts receivable aging reports for the fiscal
quarters ended December 31, 2002, March 31, 2003 and June 31, 2003 no later than
October 31, 2003.


                e.     Section 6.11(a)(iii) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

                (iii)     within sixty (60) days after the end of each of the
first three fiscal quarters, deliver to Agent and each Lender, Interpool and its
Consolidated Subsidiaries' internally prepared quarterly Financial Statements,
including internally prepared balance sheet, income statement and statement of
cash flows. Notwithstanding anything to the contrary contained herein, Interpool
and the Consolidated Subsidiaries shall be permitted to deliver to the Agent and
each Lender the unaudited quarterly Financial Statements to be included in
Interpool's Form 10-Q for the fiscal quarters ended March 31, 2003 and June 30,
2003 no later than October 31, 2003.

           2.     Delivery of Financial Statements and Certain Reports Not
Deemed an Event of Default. The delivery by Interpool and Consolidated
Subsidiaries' to Agent and Lenders of (i) the audited Financial Statements and
form 10-K for the fiscal year ended December 31, 2002 and the unaudited
Financial Statements and form 10-Q for the fiscal quarters ended March 31, 2003
and June 30, 2003 no later than October 31, 2003 (collectively, the "Delayed
Financial Statements"), (ii) each Borrower's Borrowing Base Certificates for the
fiscal quarters ended December 31, 2002, March 31, 2003 and June 30, 2003 and
(iii) Interpool and its Consolidated Subsidiaries' accounts receivable reports
for the fiscal quarters ended December 31, 2002, March 31, 2003 and June 30,
2003, after the originally scheduled due dates, but no later than October 31,
2003, shall not be deemed to constitute an Event of Default or Unmatured Event
of Default, unless:

                a.     after delivery of the Delayed Financial Statements,
Interpool fails to certify, or inaccurately certifies, that, without
qualification, there is no material adverse change in the Delayed Financial
Statements from any draft of Interpool's unaudited quarterly Financial
Statements previously delivered to Agent and Lenders, other than as a direct
result of the Restatement; or

                b.     after review of Interpool's Delayed Financial Statements
and such reports (as described above), Agent and Lenders determine that an Event
of Default or Unmatured Event of Default has occurred and, is continuing
pursuant to § § 8.1(c) or 8.1(f) or any other provision of the Loan Agreement.

           3.     Performance Pricing. Notwithstanding anything to the contrary
contained herein or in the Loan Agreement, the Funded Debt to Tangible Net Worth
Ratio shall be deemed to be greater than 3:50:1 for the purpose of determining
the pricing for the LIBOR Base Rate Option, the Base Rate Option and the
Commitment Fee until such time as Borrowers have complied with all of the
reporting requirements and covenants described herein and in the Loan Agreement
(including delivery of the Delayed Financial Statements), and so long as no
Event of Default or Unmatured Event of Default has occurred and is continuing
under the Loan Documents.

           4.     Amendment Fees. In consideration for the accommodations and
amendments made herein, Borrowers shall pay to each Lender approving this Eighth
Amendment on or before July 31, 2003 an "Amendment Fee" equal to five basis
points of such approving Lender's Pro Rata Share under the Credit Facility.

           5.     Representations and Warranties. Borrowers represents and
warrants to Lenders:

                a.     By execution of this Eighth Amendment, Borrowers
reconfirm all warranties and representations made to Lenders under the Loan
Agreement and Loan Documents and restates such warranties and representations as
of the date hereof all of which shall be deemed continuing until all of the
Obligations from Lenders are paid and satisfied in full.

                b.     The execution and delivery by Borrowers of this Eighth
Amendment and the performance by it of the transactions herein contemplated (i)
are and will be within its powers, (ii) have been authorized by all necessary
corporate action, and (iii) except for the Restatement and the delayed filing,
are not and will not be in contravention of any order of court or other agency
of government, of law or of any indenture, agreement or undertaking to which
such Borrower is a party or by which the property of such Borrower is bound, or
be in conflict with, result in a breach of or constitute (with due notice and/or
lapse of time) a default under any such indenture, agreement or undertaking, or
result in the imposition of any lien, charge or encumbrance of any nature on any
of the properties of such Borrower.

                c.     Each document and agreement executed and delivered in
connection herewith will be valid, binding and enforceable in accordance with
their respective terms.

                d.     After giving effect to this Eighth Amendment and the
execution of similar waivers and amendments by the Borrowers' other lenders or
debt-holders, no Default or Event of Default is outstanding.

           6.     No Waiver. Except as otherwise provided herein, this Eighth
Amendment and any assignment or other instrument does not and shall not be
deemed to constitute a waiver by Agent or Lenders of any Event of Default under
the Loan Documents, including without limitation, the Notes, or the Loan
Agreement, of any event which with the passage of time or the giving of notice
or both would constitute an Event of Default, nor does it obligate Agent, or
Lenders to agree to any further modifications of the terms of any of the Loan
Documents or constitute a waiver of any other rights or remedies of Agent or
Lenders.

           7.     Collateral. Borrowers covenant, confirm and agree that as
security for the repayment of the Obligations, and any extensions, renewals,
replacements, restructurings, or modifications thereof, Lenders have, and shall
continue to have, a continuing first perfected lien on and security interest in
all of the Collateral. Borrowers acknowledge and agree that nothing herein
contained in any way impairs Lenders' rights or priority in such security.

           8.     Effectiveness Conditions. This Eighth Amendment shall be
effective upon completion of the following conditions precedent (all documents
to be in form and substance satisfactory to Lenders, Agent and Agent's counsel)
(the "Effective Date"):

                a.     Execution and delivery by Borrowers to Lenders of this
Eighth Amendment;

                b.     Delivery of a current Borrowing Base Certificate after
giving effect to the reduced Advanced Rates contemplated herein;

                c.     Evidence of waivers of any defaults or unmatured event of
defaults under any other credit facility or financing arrangement between
Borrowers and any their creditors and/or lenders; and

                d.     Payment by Borrowers of all fees, costs and expenses
incurred by Lenders, including, but not limited to an Amendment Fee in
connection with this Eighth Amendment.

           9.     Ratification of Loan Documents. Except as expressly set forth
herein, all of the terms and conditions of the Loan Documents are hereby
ratified and confirmed and continue unchanged and in full force and effect.

           10.     Governing Law. This Eighth Amendment shall be governed by,
construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania.

           11.     Integration. Except as expressly provided herein, all terms
and conditions of the Loan Documents remain in full force and effect, unless
such terms or conditions are no longer applicable by their terms. To the extent
the provisions of this Eighth Amendment are expressly inconsistent with the
provisions of the Loan Documents, the provisions of this Eighth Amendment shall
control.

                12.     Counterparts and Facsimile. This Eighth Amendment may be
executed in any number. of counterparts, each of which when so executed shall be
deemed to be an original, and such counterparts together shall constitute one
and the same respective agreement. Signatures by facsimile shall bind the
parties hereto.

           IN WITNESS WHEREOF, the parties hereto have caused this Eighth
Amendment to be executed and delivered as of the day and year first above
written.

BORROWERS: INTERPOOL, INC.


By:_____________________________________________


INTERPOOL LIMITED


By:_____________________________________________


TRAC LEASE, INC.


By:_____________________________________________


INTERPOOL FINANCE CORP.


By:_____________________________________________


LENDERS: PNC BANK, NATIONAL ASSOCIATION, as Agent, Syndication Agent and Lender


By:_____________________________________________


FLEET NATIONAL BANK, as Documentation Agent and Lender


By:_____________________________________________


WACHOVIA BANK, National Association, as Lender


By:_____________________________________________


JPMORGAN CHASE BANK, as Lender


By:_____________________________________________


CREDIT LYONNAIS AMERICAS, as Lender


By:_____________________________________________


UNION BANK OF CALIFORNIA, N.A., as Lender


By:_____________________________________________


LASALLE BANK NATIONAL ASSOCIATION, as Lender


By:_____________________________________________


NATIONAL CITY BANK, as Lender


By:_____________________________________________


HSH NORDBANK AG, NEW YORK BRANCH, as Lender


By:_____________________________________________
